Citation Nr: 0501539	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  98-06 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's herpes simplex-2.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from May 1974 to December 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, established service connection for herpes simplex-2 and 
assigned a noncompensable evaluation for that disability.  In 
July 2001, the Board, in pertinent part, denied an initial 
compensable evaluation for the veteran's herpes simplex-2.  
The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In June 2002, the Court vacated the Board's July 2001 
decision and remanded the veteran's appeal to the Board for 
further action.  In November 2002, the Board determined that 
additional development of the record was necessary.  In May 
2003, the Board remanded the veteran's appeal to the RO for 
additional action.  The veteran is represented in this appeal 
by the Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
disability evaluation of the veteran's herpes simplex-2.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The accredited representative advances on appeal that the 
veteran has not been afforded a VA examination for 
compensation purposes while he was experiencing active herpes 
simplex lesions.  In reviewing the record, the Board observes 
that VA physicians have repeatedly prescribed acyclovir, 
famciclovir, and valacyclovir as an apparent systemic 
treatment for his service-connected herpes simplex-2.  The 
clinical documentation of record is unclear as to the 
duration of such treatment over the preceding 12-month 
period.  Such information would be helpful in applying the 
provisions of 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 
(2004).  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, this case is REMANDED for 
the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his herpes simplex-2 
including all prescribed medications.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after March 2004, not 
already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected herpes 
simplex-2.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  
The examiner should specifically state 
whether the veteran is receiving systemic 
therapy for his herpes simplex-2 and, if 
so, describe the duration of such therapy 
over the preceding 12-month period in 
terms such as less than six weeks, more 
than six weeks, near constant, or 
constant.  Send the claims folders to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to an initial compensable 
evaluation for his herpes simplex-2 with 
express consideration of the provisions 
of 38 C.F.R. § 4.118 (2002); 38 C.F.R. 
§ 4.118 (2004); and VAOPGPREC 3-2000 
(Apr. 10, 2000) and the Court's holding 
in Bowers v. Derwinski, 2 Vet App 675 
(1992).  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




